DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 07/20/2022, with respect to the specification objection and 112a rejection have been fully considered and are persuasive.  The specification objection and 112a rejection have been withdrawn. 
Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive.  Applicant argues that the prior art does not disclose “positioning an overview of the first image data to indicate a location of the abnormality relative to the second image data” {Remarks Pg. 9-10} and states the following three reasons, “one field of view does not overlay another”, opposite “at best a narrow field of view overlaying the wider field of view, whereas the pending claims recite the opposite”, and “overlaying a narrow field of view over a wider field of view does not indicate the location of the anomaly in relative to the narrow field of view”.  The examiner respectfully disagrees.  Kokota in Fig. 3 shows a wider field of view image (71) with a bounding box (73) that references where the narrow field or zoomed image on the same sample is being analyzed by bounding box (74).  The bounding box corresponds to a ROI (para. 0110).  Therefore, wide image (71) is positioned relative to narrow or zoomed image (72) in the right hand corner as shown in Fig. 3.  It is obvious to perform a simple substitution of the generic ROI in Kokota with the specific disease detected as in Mak.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6-8, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mak et al. (herein after will be referred to as Mak) (US 20190324252) in view of Baughman et al. (herein after will be referred to as Baughman) (US Patent No. 10,659,848) in view of Dolgin et al. (herein after will be referred to as Dolgin) (US 20150256768) and in further view of Kokota et al. (herein after will be referred to as Kokota) (US 20190391012).
 
Regarding claim 1, Mak discloses 
an apparatus for a microscope system, the apparatus comprising: [See Mak [0102] Microscope system.]
wherein the sample is a sample of organic tissue of a surgical site, and [See Mak [Fig. 1] Imaging a human.]
[See Mak [0102] Processing image data to determine a disease portion.]
generate an image output signal for a display of the microscope system, provide the image output signal to the display. [See Mak [0102] Displaying microscope image including identification of a disease.]
Mak does not explicitly disclose
an interface for: obtaining first image data of a sample from a first optical imaging module, the first image data having a first field of view, and 
obtaining second image data of the sample from a second optical imaging module, the second image data having a second field of view, 
wherein the first field of view comprises the second field of view;  and 
a processing module configured to: process the first image data to detect a 
wherein information on the 
wherein an overview of the first image data is overlaid over the second image data if the abnormality is detected outside the second field of view, wherein the overview is overlaid to indicate a location of the abnormality relative to the second image data, and 
However, Baughman does disclose
an interface for: obtaining first image data of a sample from a first optical imaging module, the first image data having a first field of view, and [See Baughman [Fig. 1] Wide camera sub-system (111) sends image data to overlay system (102).]
obtaining second image data of the sample from a second optical imaging module, the second image data having a second field of view, [See Baughman [Fig. 1] Narrow camera sub-system (104) sends image data to overlay system (102).]
wherein the first field of view comprises the second field of view;  and [See Baughman [Fig. 1] Narrow FOV is contained with Wide FOV.]
a processing module configured to: process the first image data to detect an [See Baughman [Col. 1 lines 31-35] Logic for identifying a set of out-of-narrow frame objects.]
wherein information on the [See Baughman [Col. 1 lines 35-42] Generating an overlay data set including information for each out-of-narrow-frame object overlaid on the first view (i.e. narrow camera images).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Mak to add the teachings of Baughman, in order to improve upon the tradeoff in magnification and optical resolution by utilizing a two camera system with different FOVs/magnifications in Baughman for the identification of diseases in Mak.
Mak (modified by Baughman) do not explicitly disclose
wherein an overview of the first image data is overlaid over the second image data if the abnormality is detected outside the second field of view, 
wherein the overview is overlaid to indicate a location of the abnormality relative to the second image data, and  
However, Dolgin does disclose
wherein an overview of the first image data is overlaid over the second image data if the abnormality is detected outside the second field of view, [See Dolgin [0002] Target object to move outside FOV.  Also, see 0027-0028, Three imagers with images having different magnification/resolution/FOV and are combined to produce a composite image.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Mak (modified by Baughman) to add the teachings of Dolgin, in order to improve upon the resolution of images being displayed (i.e. center of image will still maintain higher resolution due to narrow FOV camera) when merging narrow/wide FOV images and extending the field of view [See Dolgin [0018]].  Furthermore, this will improve upon the time delay for the movement of the camera in Baughman to capture the object that was outside the field of view of the narrow camera by performing the same function of displaying the object outside the FOV of the narrow camera by image merging.
Mak (modified by Baughman and Dolgin) do not explicitly disclose
wherein the overview is overlaid to indicate a location of the abnormality relative to the second image data, and  
However, Kokota does disclose
wherein the overview is overlaid to indicate a location of the abnormality relative to the second image data, and [See Kokota [0083] Calculates the position of a rectangular box corresponding to the FOV of the second image in the coordinate system of the first image and is displayed in an overlay.  Also, see Figs. 2-3.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Mak (modified by Baughman and Dolgin) to add the teachings of Kokota, in order to improve upon visualizing and navigation of microscopic images by simultaneously displaying both the wide and narrow images, wherein the position of the narrow image relative to the wide image is shown in the overlay as a rectangular box [See Kokota [0086]].

Regarding claim 4, Mak (modified by Baughman, Dolgin and Kokota) disclose the apparatus of claim 1.  Furthermore, Mak discloses
wherein the abnormality detected by the processing module is a bleeding and[See Mak [0102] Displaying microscope image including identification of a disease (i.e. bleeding).]
Mak does not explicitly disclose
wherein information on a location of 
However, Baughman does disclose
wherein information on a location of [See Baughman [Col. 1 lines 35-42] Generating an overlay data set including information for each out-of-narrow-frame object overlaid on the first view (i.e. narrow camera images).  Also, see Abstract, direction to the locations of object outside of the narrow view.]
Applying the same motivation as applied in claim 1.

Regarding claim 6, Mak (modified by Baughman, Dolgin and Kokota) disclose the apparatus of claim 1.  Furthermore, Mak does not explicitly disclose
wherein a position of the overlaid information indicates a location of the abnormality relative to the second image data. 
However, Kokota does disclose
wherein a position of the overlaid information indicates a location of the abnormality relative to the second image data. [See Kokota [0083] Calculates the position of a rectangular box corresponding to the FOV of the second image in the coordinate system of the first image and is displayed in an overlay.  Also, see Figs. 2-3.]
Applying the same motivation as applied in claim 1.

Regarding claim 7, Mak (modified by Baughman, Dolgin and Kokota) disclose the apparatus of claim 1.  Furthermore, Mak does not explicitly disclose
wherein a location of the abnormality is highlighted in the overview of the first image data.  
However, Nakajima discloses
wherein a location of the abnormality is highlighted in the overview of the first image data.  [See Kokota [0083] Calculates the position of a rectangular box corresponding to the FOV of the second image in the coordinate system of the first image and is displayed in an overlay.  Also, see Figs. 2-3.  One definition of “highlight” by Merriam-Webster is “to pick out and emphasize”…therefore, the rectangular box in the overlay “highlights” the location in the second image.]
Applying the same motivation as applied in claim 1.

Regarding claim 8, Mak (modified by Baughman, Dolgin and Kokota) disclose the apparatus of claim 1.  Furthermore, Mak does not explicitly disclose
wherein: the interface is suitable for obtaining further image data from one or more further optical imaging modules, the processing module is configured to detect the abnormality within the further image data, and information on the abnormality within the further image data is overlaid over the second image data within the image output signal.  
However, Dolgin does disclose
wherein: the interface is suitable for obtaining further image data from one or more further optical imaging modules, the processing module is configured to detect the abnormality within the further image data, and information on the abnormality within the further image data is overlaid over the second image data within the image output signal.  [See Dolgin [0002] Target object to move outside FOV.  Also, see 0027-0028, Three imagers with images having different magnification/resolution/FOV and are combined to produce a composite image (i.e. this dependent claim is duplication of parts/extending the invention of claim 1 to three cameras/imagers with different FOV).]
Applying the same motivation as applied in claim 1.

Regarding claim 13, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 13.
 
Regarding claim 15, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 15.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mak (US 20190324252) in view of Baughman (US Patent No. 10,659,848) in view of Dolgin (US 20150256768) in view of Kokota (US 20190391012) and in further view of Abraham et al. (herein after will be referred to as Abraham) (US 20190151024).

Regarding claim 2, Mak (modified by Baughman, Dolgin and Kokota) disclose the apparatus of claim 1.  Furthermore, Mak does not explicitly disclose
wherein the display is an ocular display of an eyepiece of the microscope system.  
However, Abraham does disclose
wherein the display is an ocular display of an eyepiece of the microscope system.  [See Abraham [0035] Ocular display of a surgical microscope.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Mak (modified by Baughman, Dolgin and Kokota) to add the teachings of Abraham, in order to incorporate a conventional microscope ocular eyepiece display with the microscope system of Mak.

Claims 9, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mak (US 20190324252) in view of Baughman (US Patent No. 10,659,848) in of Van Hoe et al. (herein after will be referred to as Van Hoe) (US 20080104116) in view of in view of Dolgin (US 20150256768) and in further view of Kokota (US 20190391012).

Regarding claim 9, Mak discloses 
an apparatus for a microscope system for performing materials inspection, the apparatus comprising: [See Mak [0102] Microscope system.]
wherein the sample is of a sample of a material to be inspected, and [See Mak [Fig. 1] Imaging a human.]
[See Mak [0102] Processing image data to determine a disease portion.]
generate an image output signal for a display of the microscope system, provide the image output signal to the display. [See Mak [0102] Displaying microscope image including identification of a disease.]
Mak does not explicitly disclose
an interface for: obtaining first image data of a sample from a first optical imaging module, the first image data having a first field of view of an inspection spot, and 
obtaining second image data of the sample from a second optical imaging module, the second image data having a second field of view, 
wherein the first field of view comprises the second field of view;  and 
a processing module configured to: process the first image data to detect an irregularity within the sample of material outside the second field of view by comparing the first image data to a reference image data suitable for the material and the inspection spot.
wherein information on the 
wherein an overview of the first image data is overlaid over the second image data if the abnormality is detected outside the second field of view, wherein the overview is overlaid to indicate a location of the abnormality relative to the second image data, and
However, Baughman does disclose
an interface for: obtaining first image data of a sample from a first optical imaging module, the first image data having a first field of view, and [See Baughman [Fig. 1] Wide camera sub-system (111) sends image data to overlay system (102).]
obtaining second image data of the sample from a second optical imaging module, the second image data having a second field of view, [See Baughman [Fig. 1] Narrow camera sub-system (104) sends image data to overlay system (102).]
wherein the first field of view comprises the second field of view;  and [See Baughman [Fig. 1] Narrow FOV is contained with Wide FOV.]
a processing module configured to: process the first image data to detect an irregularity within the sample of material outside the second field of view  [See Baughman [Col. 1 lines 31-35] Logic for identifying a set of out-of-narrow frame objects.]
wherein information on the [See Baughman [Col. 1 lines 35-42] Generating an overlay data set including information for each out-of-narrow-frame object overlaid on the first view (i.e. narrow camera images).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Mak to add the teachings of Baughman, in order to improve upon the tradeoff in magnification and optical resolution by utilizing a two camera system with different FOVs/magnifications in Baughman for the identification of diseases in Mak.
Mak (modified by Baughman) do not explicitly disclose
 
wherein an overview of the first image data is overlaid over the second image data if the abnormality is detected outside the second field of view, wherein the overview is overlaid to indicate a location of the abnormality relative to the second image data, and
However, Van Hoe does disclose
 [See Van Hoe [0289-0290] Inputted data includes location and pattern of an abnormality such as an object defect to perform image recognition and automatic identification of the abnormality….A multidimensional database stores lists of diagnosis linked to pattern and location…..Pattern recognition computes similarity between a new image and references images in the database linked to a specific location/pattern combination.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Mak (modified by Baughman) to add the teachings of Van Hoe, in order to provide a fast and accurate diagnosis by performing image recognition [See Van Hoe [0012]].
Mak (modified by Baughman and Van Hoe) do not explicitly disclose
wherein an overview of the first image data is overlaid over the second image data if the abnormality is detected outside the second field of view, 
wherein the overview is overlaid to indicate a location of the abnormality relative to the second image data, and
However, Dolgin does disclose
wherein an overview of the first image data is overlaid over the second image data if the abnormality is detected outside the second field of view, [See Dolgin [0002] Target object to move outside FOV.  Also, see 0027-0028, Three imagers with images having different magnification/resolution/FOV and are combined to produce a composite image.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Mak (modified by Baughman and Van Hoe) to add the teachings of Dolgin, in order to improve upon the resolution of images being displayed (i.e. center of image will still maintain higher resolution due to narrow FOV camera) when merging narrow/wide FOV images and extending the field of view [See Dolgin [0018]].  Furthermore, this will improve upon the time delay for the movement of the camera in Baughman to capture the object that was outside the field of view of the narrow camera by performing the same function of displaying the object outside the FOV of the narrow camera by image merging.
Mak (modified by Baughman, Van Hoe and Dolgin) do not explicitly disclose
wherein the overview is overlaid to indicate a location of the abnormality relative to the second image data, and  
However, Kokota does disclose
wherein the overview is overlaid to indicate a location of the abnormality relative to the second image data, and [See Kokota [0083] Calculates the position of a rectangular box corresponding to the FOV of the second image in the coordinate system of the first image and is displayed in an overlay.  Also, see Figs. 2-3.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Mak (modified by Baughman, Van Hoe and Dolgin) to add the teachings of Kokota, in order to improve upon visualizing and navigation of microscopic images by simultaneously displaying both the wide and narrow images, wherein the position of the narrow image relative to the wide image is shown in the overlay as a rectangular box [See Kokota [0086]].

Regarding claim 14, see examiners rejection for claim 9 which is analogous and applicable for the rejection of claim 14.

Regarding claim 16, see examiners rejection for claim 9 which is analogous and applicable for the rejection of claim 16.  

Allowable Subject Matter
Claims 10-12 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art could not anticipate or render obvious the limitations in the claims taken within the other limitations due to the amount of references.  The examiner sees this as non-obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486